       Case 1:19-cr-02060-SAB    ECF No. 45   filed 10/14/20   PageID.128 Page 1 of 2




1

2                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
3
                                                                 Oct 14, 2020
4                                                                    SEAN F. MCAVOY, CLERK




5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                     No. 1:19-CR-2060-SMJ-1

8                       Plaintiff,                 ORDER GRANTING IN PART
                                                   DEFENDANT’S MOTION TO
9    vs.                                           MODIFY CONDITIONS OF
                                                   RELEASE AND GRANTING
10   IYAIR ROGELIO SANCHEZ-                        MOTION TO EXPEDITE
     ANGULO,
11                                                 ECF Nos. 42, 43
                        Defendant.
12         Before the Court are Defendant’s Motion to Modify Conditions of Release

13   (ECF No. 42) and related Motion to Expedite (ECF No. 43). Pursuant to General

14   Order 20-101-3 and the CARES Act, Pub. L. No. 116-136 (H.R. 748) (eff. March

15   27, 2020), the Court found that video conferencing was not reasonably available

16   for Defendant. With his consent, Defendant appeared by phone from out of

17   custody represented by Assistant Federal Defender Paul Shelton. Assistant United

18   States Attorney Richard Burson represented the United States.

19         Defendant requests that the Court strike Special Condition Nos. 8 and 9,

20   which require Defendant to participate in GPS confinement and impose a curfew


     ORDER GRANTING IN PART DEFENDANT’S MOTION TO MODIFY
     CONDITIONS OF RELEASE AND GRANTING MOTION TO EXPEDITE - 1
       Case 1:19-cr-02060-SAB     ECF No. 45    filed 10/14/20   PageID.129 Page 2 of 2




1    restricting him to his approved residence every day from 8:00 PM to 6:00 AM.

2    ECF No. 20. Due to Defendant’s compliance with his conditions of release over

3    the past eight months, the Court finds that some modification of his conditions is

4    warranted. That said, the Court placed the Defendant on GPS monitoring out of

5    concerns for the safety of the community and is not satisfied at this point that

6    removal of this condition is appropriate given his criminal history. If Defendant

7    continues to perform successfully on pretrial release, the Court may reconsider

8    further modifications.

9         ACCORDINGLY, IT IS HEREBY ORDERED:

10        1.      Defendant’s Motion to Modify Conditions of Release (ECF No. 42)

11   is GRANTED IN PART.

12        2.      Defendant’s Motion to Expedite (ECF No. 43) is GRANTED.

13         3.     Special Condition No. 9 (ECF No. 20), which imposed a curfew

14   from 8:00 PM to 6:00 AM, shall be STRICKEN.

15         4.     All other conditions of release shall remain in effect.

16         DATED October 14, 2020.

17                                s/Mary K. Dimke
                                  MARY K. DIMKE
18                       UNITED STATES MAGISTRATE JUDGE

19

20


     ORDER GRANTING IN PART DEFENDANT’S MOTION TO MODIFY
     CONDITIONS OF RELEASE AND GRANTING MOTION TO EXPEDITE - 2
